DETAILED ACTION

1.	The Office Action is in response to examiner’s amendment filed on 10/28/2021.      
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
3. 	The terminal disclaimer filed on dated 10/28/2021, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US application 16826221, has been reviewed and are accepted. The terminal disclaimers has been recorded.

			EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Edward Meisarosh  in  Oct. 28, 2021.

The following claims are amended as follows:
Listing of Claims:
1.	(Currently amended) A method for compressing video, comprising:
receiving video content for compression;
encoding the received video content into a latent code space through an auto-encoder implemented by a first artificial neural network to generate an encoded video content, wherein the auto-encoder was trained by:
generating a reconstructed version of a first video content by decoding an encoded received first video content; and
	comparing the reconstructed version of the first video content to the received first video content;
generating a compressed version of the encoded video content through a probabilistic model implemented by a second artificial neural network different from the first neural network, wherein the trained probabilistic model comprises an auto-regressive model of a probability distribution over four-dimensional tensors; and
outputting the compressed version of the encoded video content for transmission.

2.	(Currently amended) The method of claim 1, wherein the training of the auto-encoder further comprises:
receiving the first video content;
encoding the first video content into the latent code space to generate the encoded received video content;


 and
adjusting the auto-encoder based on the comparing.

3.	(Original) The method of claim 2, wherein adjusting the auto-encoder comprises performing a gradient descent.

4.	(Original) The method of claim 1, wherein the auto-encoder is configured to encode the received video content into the latent code space based on a three-dimensional filter, wherein dimensions of the three-dimensional filter comprise height of a video frame, width of the video frame, and time of the video frame.

5.	(Previously presented) The method of claim 1, wherein  the probability distribution illustrates a likelihood that different codes can be used to compress the encoded video content.

6.	(Previously presented) The method of claim 1, wherein the probabilistic model generates data based on a four-dimensional tensor, wherein dimensions of the four-dimensional tensor comprise time, a channel, and spatial dimensions of the video content.

7.	(Previously presented) The method of claim 1, wherein the probability distribution is generated based on a factorization of dependencies.

8.	(Original) The method of claim 7, wherein the factorization of dependencies represents the probability distribution based on a code associated with a current time slice in the video content and a conditioning signal.

9.	(Original) The method of claim 8, wherein the conditioning signal comprises an output generated by a recurrent neural network for an input of codes associated with previous time slices in the video content other than the current time slice.

10.	(Original) The method of claim 9, wherein the recurrent neural network comprises a set of convolutional long short-term memory (LSTM) layers.

11.	(Currently amended) A system for compressing video, comprising:
at least one processor configured to:
receive video content for compression;
encode the received video content into a latent code space through an auto-encoder implemented by a first artificial neural network configured to execute on the at least one processor, wherein the auto-encoder was trained by:
	generating a reconstructed version of a first video content by decoding an encoded received first video content; and
	comparing the reconstructed version of the first video content to the received first video content;
generate a compressed version of the encoded video content through a probabilistic model implemented by a second artificial neural network configured to execute on the at least one processor, wherein the trained probabilistic model comprises an auto-regressive model of a probability distribution over four-dimensional tensors; and
output the compressed version of the encoded video content for transmission; and
a memory coupled to the at least one processor.

12.	(Currently amended) The system of claim 11, wherein the at least one processor is further configured to train the auto-encoder by:
receiving the first video content;
encoding the first video content into the latent code space to generate the encoded received video content;


 and
adjusting the auto-encoder based on the comparing.

13.	(Original) The system of claim 12, wherein adjusting the auto-encoder comprises performing a gradient descent.

14.	(Original) The system of claim 11, wherein the auto-encoder is configured to encode the received video content into the latent code space based on a three-dimensional filter, wherein dimensions of the three-dimensional filter comprise height of a video frame, width of the video frame, and time of the video frame.

15.	(Previously presented) The system of claim 11, wherein the probability distribution illustrates a likelihood that different codes can be used to compress the encoded video content.

16.	(Previously presented) The system of claim 11, wherein the second artificial neural network implementing the probabilistic model is configured to generate data based on a four-dimensional tensor, wherein dimensions of the four-dimensional tensor comprise time, a channel, and spatial dimensions of the video content.

17.	(Previously presented) The system of claim 11, wherein the probability distribution is generated based on a factorization of dependencies.

18.	(Original) The system of claim 17, wherein the factorization of dependencies represents the probability distribution based on a code associated with a current time slice in the video content and a conditioning signal.

19.	(Original) The system of claim 18, wherein the second artificial neural network comprises a recurrent neural network executing on the at least one processor, wherein the conditioning signal comprises an output generated by the recurrent neural network for an input of codes associated with previous time slices in the video content other than the current time slice.

20.	(Original) The system of claim 19, wherein the recurrent neural network comprises a set of convolutional long short-term memory (LSTM) layers.

21.	(Currently amended) A method for decompressing encoded video, comprising:
receiving a compressed version of an encoded video content;
decompressing the compressed version of the encoded video content based on a probabilistic model implemented by a first artificial neural network into a latent code space, wherein the probabilistic model comprises an auto-regressive model of a probability distribution over four-dimensional tensors;
decoding the encoded video content out of the latent code space through an auto-encoder implemented by a second artificial neural network, wherein the auto-encoder was trained by:
	generating a reconstructed version of a first video content by decoding an encoded first video content; and
	comparing the reconstructed version of the first video content to the received first video content; and
outputting the decoded video content for display.

22.	(Currently amended) The method of claim 21, wherein the training of the auto-encoder further comprises:
receiving the first video content;
encoding the first video content into the latent code space to generate the encoded received video content;


and
adjusting the auto-encoder based on the comparing.

23. 	(Original) The method of claim 21, wherein the auto-encoder is configured to decode the encoded video content out of the latent code space based on a three-dimensional filter, wherein dimensions of the three-dimensional filter comprise height of a video frame, width of the video frame, and time of the video frame.

24.	(Previously presented) The method of claim 21, wherein  the probability distribution illustrates a likelihood that different codes can be used to decompress the encoded video content.

25.	(Previously presented) The method of claim 21, wherein the probabilistic model generates data based on a four-dimensional tensor, wherein dimensions of the four-dimensional tensor comprise time, a channel, and spatial dimensions of the video content.

26.	(Previously presented) The method of claim 21, wherein the probability distribution is generated based on a factorization of dependencies.

27.	(Original) The method of claim 26, wherein the factorization of dependencies represents the probability distribution based on a code associated with a current time slice in the video content and a conditioning signal.

28.	(Original) The method of claim 27, wherein the conditioning signal comprises an output generated by a recurrent neural network for an input of codes associated with previous time slices in the video content other than the current time slice.

29.	(Original) The method of claim 28, wherein the recurrent neural network comprises a set of convolutional long short-term memory (LSTM) layers.

30.	(Currently amended) A system for decompressing encoded video, comprising:
at least one processor configured to:
receive a compressed version of an encoded video content;
decompress the compressed version of the encoded video content into a latent code space based on a probabilistic model implemented by a first artificial neural network configured to execute on the at least one processor. wherein the probabilistic model comprises an auto-regressive model of a probability distribution over four-dimensional tensors;
decode the encoded video content out of the latent code space through an auto-encoder implemented by a second artificial neural network configured to execute on the at least one processor, wherein the auto-encoder was trained by
		generating a reconstructed version of a first video content by decoding an encoded first video content; and
	comparing the reconstructed version of the first video content to the received first video content; and
output the decoded video content for display; and
a memory coupled to the at least one processor.

Status of Claims
5.	In the examiner’s amendment,  applicant has amended independent claims 1, 11, 21 and 30 and dependent claims 2, 12, 22. Claims 1-30 are pending.

Allowable Subject Matter
6. 	Claims 1-30 are allowed. 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1).	Applicant has filed terminal disclaimer 10/28/2021. Therefore, the double-patenting rejection in the final-rejection 07/28/2021 is withdrawn. 
	2).	For claim 1, the prior art does not disclose or suggest the unique way to encode video into latent code space to have a encoded video and then compress the encoded video using a 4-dimensional tensors;  such unique way is allowable. 
Liu et al. (US 20180247201) and in view of Menick et al. (US 20210004677) and further in view of Rippel et al. (US 20180173994) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Liu in combination of Menick and Rippel to achieve the same invention as claimed in the instant claim.
Claims 2-10 are allowed because they depend on claim 1.

3)	Claim 11 is allowed with the similar reason as claim 1.
Claims 12-20 are allowed because they depend on claim 11.
	
4).	For claim 21, the prior art does not disclose or suggest the unique way to received a compressed version of encoded video, and decompress it into a latent code space using a 4-dimensional tensors;  such unique way is allowable. 
Liu et al. (US 20180247201) and in view of Menick et al. (US 20210004677) and further in view of Rippel et al. (US 20180173994) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Liu in combination of Menick and Rippel to achieve the same invention as claimed in the instant claim.
Claims 22-29 are allowed because they depend on claim 21.

5)	Claim 30 is allowed with the similar reason as claim 21.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423